HAZEL, District Judge.
The merchandise in question here is what is known as “Vicker’s Size,” is used for filling and softening-corduroys, and was assessed for duty by the collector of customs at cents a pound as glue, under paragraph 23 of the act of July 24, 1897, c. 11, § 1, Schedule A, 30 Stat. 152 [U. S. Comp. St. 1901, p. 1628]. The importers made various claims, but rely on the provision for a nonenumerated manufactured article at 20 per cent, ad valorem, under section 6 of the same act (30 Stat. 205 [U. S. Comp. St. 1901, p. 1693]). The Board of General Appraisers held that the article was dutiable by assimilation to glue under paragraph 23 and under section 7 of the act of July 24, 1897 (30 Stat. 205 [U. S. Comp. St. 1901, p. 1693]), oh the ground that it was similar in material and texture to glue. The testimony taken after the decision by the board in this court shows that this article has none of the qualities of glue, *495and does not contain glue, and is not similar to glue in material and texture. As it bears no substantial similarity to glue in material and texture, and has different uses, it is dutiable as claimed at 20 per cent, ad valorem, under section 6, as a nonenumcrated manufactured article.
The decision of the Board of General Appraisers is reversed,